         Case 1:16-cv-07586-AJN-BCM Document 144 Filed 09/13/19 Page 1 of 1
                                                Representing Management Exclusively in Workplace Law and Related Litigation
                                                Jackson Lewis P.C.   ALBANY, NY               GREENVILLE, SC             MONMOUTH COUNTY, NJ   RALEIGH, NC
                                                                     ALBUQUERQUE, NM          HARTFORD, Cr               MORRISTOWN, NJ        RAPID CITY, SD


jackson
                                            58 South Service Road
                                                                     ATLANTA, GA              HONOLULU, HP               NEW ORLEANS, LA       RICHMOND, VA
                                                        Suite 250
                                                                     AUSTIN, IX               HOUSTON, TX                NEW YORK, NY          SACRAMENTO, CA
                                          Melville, New York 11747
                                                                     BALTIMORE, MD            INDIANAPOLIS, IN           NORFOLK, VA           SALT I ARP CITY, UT
                                                Tel 6312470404
                                                                     BIRMINGHAM, AL           JACKSONVILLE, FL            OMAHA, NE            SAN DIEGO, CA
                                                Fax 6312470417       BOSTON, MA               KANSAS CITY REGION          ORANGE COUNTY, CA    SAN FRANCISCO, CA
                                            www.jacksoniewis.com     CHICAGO, IL              LAS VEGAS, NV               ORLANDO, FL          SAN JUAN, PR
                                                                     CINCINNATI, OH           LONG ISLAND, NY            PHILADELPHIA, PA      SEATTLE, WA
                                                                     CLEVELAND, OH            LOS ANGELES, CA            PHOENIX, AZ           ST. LOUIS, MO
                                                                     DALLAS, TX               MADISON, WI                INTSOURGH, PA         TAMPA, FL
                                                                     DAYTON, OH               MEMPHIS, TN                PORTLAND, OR          WASHINGTON, DC REGION
                                                                     DENVER, CO               MIAMI, FL                  PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                     DETROIT, MI              MILWAUKEE, WI              PROVIDENCE, RI
  MY DIRECT DIAL IS: (631) 247-4661                                  GRAND RAPIDS, 1,11       MINNEAPOLIS, MN
  MY EMAIL ADDRESS IS: NOEL.TRIPP@IACKSONLEWIS.COM
                                                                     'through an affiliation with Jackson Lewis P.C., a Law Corporation




                                                                      September 13, 2019
  VIA ECF

  Hon. Judge Alison J. Nathan
  United States District Court
  Southern District of New York
  40 Foley Square, Rm. 2102
  New York, New York 10007

                                                           Re:        Green v. Humana at Home, Inc. et al.
                                                                      Civil Case No.: 16-cv-7586
  Dear Judge Nathan:

                  As counsel for Defendant in the above matter, we write pursuant to the parties'
  recent status update (Dkt. # 138) and the Court's subsequent Order (Dkt. #139) to provide a further
  status report regarding the parties' meet and confer ahead of the court conference on October 11,
  2019 (Dkt. # 136). The parties agree that pre-trial proceedings and trial are premature in this
  matter, though they disagree as to the appropriate next step.

                  Plaintiff has indicated that she anticipates renewing her motion for class
  certification, on the putative class' wage notice violations, pursuant to New York Labor Law, and
  that such motion practice should take place next. Defendant submits that Plaintiff should not be
  permitted to renew her motion for numerous reasons relating to the merits of such certification.
  Defendant also submits that Plaintiff's modest individual FLSA claim should not be an
  impediment to its appeal of the threshold legal issue in this case. Dkt. 140-141.

                 Additionally, Plaintiff intends to oppose Defendants' recent motion for
  reconsideration, and in compliance with this Court's recent Order (Dkt. No. 143), will file her
  opposition brief by September 20, 2019.

               The parties remain available to provide further information ahead of the upcoming
  conference. We thank the Court for its continued attention to this matter.

                                                                                     Respectfully submitted,

                                                                                     JACKSON LEWIS P.C.


 NPT:dc                                                                              Noel P. Tripp
 cc:   Counsel of Record (via ECF)
  4853-1483-3316, v. 2
